                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 THE PROPERTY MANAGEMENT
 CONNECTION, LLC, et al.,
                                                  Case No. 3:21-cv-00359
         Plaintiffs,
                                                  Judge Eli J. Richardson
 v.                                               Magistrate Judge Alistair E. Newbern

 THE CONSUMER FINANCIAL
 PROTECTION BUREAU, et al.,

         Defendants.


                                            ORDER

        Defendant Consumer Financial Protection Bureau has moved for an extension of time from

September 7, 2021, to October 18, 2021, to respond to the amended complaint, citing recent

developments in relevant case law and anticipated developments regarding the orders that are the

subject of this case. (Doc. Nos. 43, 44.) Defendant states that Plaintiffs oppose the motion.

Plaintiffs’ response in opposition to Defendant’s motion is not due to be filed until September 9,

2021.

        Accordingly, the Court STAYS Defendant’s response deadline pending resolution of

Defendant’s motion. A new response deadline will be set by that order.

        It is so ORDERED.



                                                    ____________________________________
                                                    ALISTAIR E. NEWBERN
                                                    United States Magistrate Judge




      Case 3:21-cv-00359 Document 45 Filed 09/07/21 Page 1 of 1 PageID #: 254
